Exhibit 10.1

VARIAN SEMICONDUCTOR EQUIPMENT ASSOCIATES, INC.

Restricted Stock Units Agreement

Granted Under 2006 Stock Incentive Plan

This agreement evidences the grant by Varian Semiconductor Equipment Associates,
Inc., a Delaware corporation (the “Company”), on [            ], 200[    ] (the
“Grant Date”) to [            ], a member of the Board of Directors of the
Company (the “Participant”), of a Restricted Stock Unit Award (as defined in the
Plan) pursuant to the Company’s Amended and Restated 2006 Stock Incentive Plan
(the “Plan”), consisting of [            ] Restricted Stock Units (the “RSUs”),
on the terms provided herein, in Appendix A and in the Plan. Each RSU represents
the right to receive one share of common stock, $0.01 par value per share, of
the Company (“Common Stock”). The shares of Common Stock that are issuable on
the Grant Date are referred to herein and in Appendix A as “Shares.” All of the
RSUs are fully vested as of the Grant Date.

Your online acceptance indicates your agreement and understanding that this
award is subject to all of the terms and conditions contained in Appendix A and
the Plan. Important additional information relating to this award is contained
in Appendix A. ACCORDINGLY, PLEASE BE SURE TO READ ALL OF APPENDIX A, WHICH
CONTAINS THE SPECIFIC TERMS AND CONDITIONS OF THIS AWARD.

 

VARIAN SEMICONDUCTOR

EQUIPMENT ASSOCIATES, INC.

 

Gary E. Dickerson

Chief Executive Officer



--------------------------------------------------------------------------------

APPENDIX A

TERMS AND CONDITIONS OF RESTRICTED STOCK UNITS

1. Grant of Restricted Stock Units.

The Company hereby grants to the Participant, subject to the terms and
conditions set forth herein, in the attached Notice and in the Plan, the number
of RSUs identified in the attached Notice. Each RSU represents the right to
receive one share of Common Stock. All of the RSUs are fully vested as of the
Grant Date. The Company shall record on its books the grant to the Participant
of that number of RSUs granted to the Participant.

2. Distribution of Shares.

(a) The Company shall distribute to the Participant (or to the Participant’s
estate in the event that his or her death occurs before distribution of the
corresponding Shares), on (or as soon as administratively practicable following)
the Grant Date, all of the Shares represented by the RSUs.

(b) The Company shall not be obligated to issue to the Participant any Shares
unless the issuance and delivery of such Shares complies with all relevant
provisions of law and other legal requirements including, without limitation,
any applicable federal or state securities laws and the requirements of any
stock exchange upon which shares of Common Stock may then be listed.

3. Dividend and Other Shareholder Rights.

Neither the Participant nor any person claiming under or through the Participant
shall be, or have any rights or privileges of, a stockholder of the Company in
respect of the Shares issuable pursuant to the RSUs granted hereunder until the
Shares have been delivered to the Participant.

4. Withholding.

No Shares shall be issued on (or as soon as administratively practicable
following) the Grant Date unless and until the Participant pays to the Company,
or makes provision satisfactory to the Company for payment of, any federal,
state or local withholding taxes required by law to be withheld in respect of
this award.

5. Unfunded Rights.

The right of the Participant to receive Common Stock pursuant to this award is
an unfunded and unsecured obligation of the Company. The Participant shall have
no rights under these terms and conditions other than those of an unsecured
general creditor of the Company.